DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Preliminary Amendment (Claim and Abstract) filed on 05/25/2021 has been entered. Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 ais rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 20 recites a non-volatile computer storage medium comprising instructions. However, the Specification does not expressly limit the non-volatile computer storage medium to a non-transitory embodiment. Thus, the definition of non-volatile computer storage medium in view of applicant's specification is unclear. Based on the broadest reasonable interpretation, in light of the Specification, the recited “non-volatile computer storage medium” is interpreted to include nonstatutory subject matter (e.g., signals, carrier waves, etc.). 
non-transitory" to the claim or amend the claim as “non-volatile computer storage memory”. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 9-10, 16-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11,  14, 16, 19 and 20 of U.S. Patent No. 11080107 in view of Ellis (US 20100169344 A1).
Regarding claim 1 of the instant application, claim 1 of U.S. Patent No. 11080107 teaches an event notification method, comprising:
 receiving an event subscription request from a subscriber, the event subscription request comprising one or more notified parties; (Claim 1: receiving an event subscription request from a subscriber, the event subscription request including at least one notified party.)
sending a first event notification to the at least one notified party.)
Claim 1 of U.S. Patent No. 11080107 does not explicitly disclose dividing the one or more notified parties into one or more groups, each group of the one or more groups comprising one or more notified parties.
However, Ellis teaches dividing the one or more notified parties into one or more groups, each group of the one or more groups comprising one or more notified parties. ([0009]: associating a set of potential recipients of notifications with at least one descriptor and dynamically forming a group of recipients to receive at least one notification based on the descriptors currently associated with the set of potential recipients of notifications. [0021]: disseminating a mass of outgoing digital notifications to a selected group, or groups, of recipients.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 of U.S. Patent No. 11080107 to include above limitation. One would have been motivated to do so because there currently exists a growing problem as mass notification transmission systems become more prevalent. In particular, the number of potential recipients capable of receiving various notifications is consistently increasing. Furthermore, it is difficult to identify the appropriate recipients for notifications since the groups of recipients are constantly changing. It would be desirable to select these intended recipients in a uniform and efficient manner. As taught by Ellis, [0005]-[0006].

Same rationale applies to rejection of claim 16 (sever device), claim 19 (apparatus) and claim 20 (computer storage medium) of the instant application. Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 of U.S. Patent No. 11080107 in view of Ellis (US 20100169344 A1). Claim 19 is rejected on the ground of 

Regarding claim 2, Claims 1 of U.S. Patent No. 11080107 and Ellis teach the method of claim 1.
Claims 1 of U.S. Patent No. 11080107 teaches wherein sending an event notification to notified parties in at least one group of the one or more groups comprises: determining whether an event notification rule is satisfied, and in a case where the event notification rule is satisfied, sending an event notification to notified parties in at least one group of the one or more groups. (Claim 1: determining whether the first event notification rule is satisfied, and in the case where the first event notification rule is satisfied, sending a first event notification to the at least one notified party.)

Same rationale applies to rejection of claim 17 (sever device) of the instant application. Claim 16 of U.S. Patent No. 11080107 and Ellis teach claim 17 of the instant application.

Claim 14 of U.S. Patent No. 11080107 teaches claim 9 of the instant application. Claim 11 of U.S. Patent No. 11080107 teaches claim 10 of the instant application. 

Claims 3-6 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11080107 in view of Ellis (US 20100169344 A1), and further in view of Leukert-Knapp (US 20040098459 A1).

Claims 1 of U.S. Patent No. 11080107 and Ellis do not explicitly disclose wherein sending an event notification to notified parties in at least one group of the one or more groups further comprises: after an event notification is sent, determining whether a re-notification criterion is satisfied, and in a case where the re-notification criterion is satisfied, sending an event notification to notified parties in at least one group of the one or more groups.
However, Leukert-Knapp teaches wherein sending an event notification to notified parties in at least one group of the one or more groups further comprises: after an event notification is sent, determining whether a re-notification criterion is satisfied, and in a case where the re-notification criterion is satisfied, sending an event notification to notified parties in at least one group of the one or more groups. (Abstract: an alert server to notify (301) a target group of multiple users (1, 2, 3) via communication devices (903, 904, 905). The central computer escalates further notification (321) to a suvervisor user (4) (e.g. re-notification) in the event that during a predetermined time period no user of the group has confirmed reception (e.g. re-notification criterion).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 of U.S. Patent No. 11080107 to include above limitation. One would have been motivated to do so because in order to address issue/alert in a timely manner, it is desirable to escalate further notification to a supervisor user in the event that during a predetermined time period no user of the group has confirmed reception. As taught by Leukert-Knapp, Abstract.

Similar rationale applies to rejection of claims 4-6 and claims 17-18. Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of 

Regarding claim 11, Claims 1 of U.S. Patent No. 11080107, Ellis and Leukert-Knapp teach the method of claim 3.
Leukert-Knapp teaches wherein a group to which an event notification is sent in the case where the event notification rule is satisfied is denoted as an initial-notification group, and a group to which an event notification is sent in the case where the re-notification criterion is satisfied is denoted as a re-notification group, and the initial-notification group is different from the re-notification group. (Abstract: an alert server to notify (301) a target group of multiple users (1, 2, 3) via communication devices (903, 904, 905). The central computer escalates further notification (321) to a suvervisor user (4) (e.g. re-notification group) in the event that during a predetermined time period no user of the group has confirmed reception (e.g. initial-notification group).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 of U.S. Patent No. 11080107 to include above limitation. One would have been motivated to do so because in order to address issue/alert in a timely manner, it is desirable to escalate further notification to a supervisor user in the event that during a predetermined time period no user of the group has confirmed reception. As taught by Leukert-Knapp, Abstract.

Regarding claim 12, Claims 1 of U.S. Patent No. 11080107 and Ellis teach the method of claim 1.
Leukert-Knapp teaches wherein sending an event notification to notified parties in at least one group of the one or more groups comprises: determining at least one group of the one or an alert server to notify (301) a target group of multiple users (1, 2, 3) via communication devices (903, 904, 905). The central computer escalates further notification (321) to a suvervisor user (4) (e.g. order) in the event that during a predetermined time period no user of the group has confirmed reception (e.g. initial-notification group).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 of U.S. Patent No. 11080107 to include above limitation. One would have been motivated to do so because in order to address issue/alert in a timely manner, it is desirable to escalate further notification to a supervisor user in the event that during a predetermined time period no user of the group has confirmed reception. As taught by Leukert-Knapp, Abstract.

Similar rationale applies to rejection of claim 13 and claim 14.

Claims 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11080107 in view of Ellis (US 20100169344 A1), and in view of Leukert-Knapp (US 20040098459 A1), and further in view of Ly (US 20150067154 A1).
Regarding claim 7, Claims 1 of U.S. Patent No. 11080107, Ellis and Leukert-Knapp teach the method of claim 3.
Leukert-Knapp teaches setting a check event notification interval, and determining whether a re-notification criterion is satisfied comprises: determining, at a time point determined by the send notification interval, that a re-notification criterion is satisfied, and the method further comprises: determining, at a time point determined by the check event notification an alert server to notify (301) a target group of multiple users (1, 2, 3) via communication devices (903, 904, 905). The central computer escalates further notification (321) to a supervisor user (4) (e.g. re-notification) in the event that during a predetermined time period no user of the group has confirmed reception (e.g. re-notification criterion).)
Ly teaches setting a send notification interval, wherein the send notification interval is greater than the check event notification interval, and in the case where the event notification rule is satisfied, waiting for an event notification to be sent, and sending, at a time point determined by the send notification interval, an event notification to notified parties in at least one group of the one or more groups. ([0053]: A resource may be in a state of “on, timer based”, where the event operates continuously for a specified time interval (e.g. send notification interval) and the state changes to off outside the time interval. Notifications may only be sent if the triggering conditions are met within the time interval (e.g. waiting for an event notification to be sent). Any triggering conditions that occur outside the time interval may not generate a notification.) Ly teaches notification can only be sent during the time interval so it does not matter the send notification interval is smaller or bigger than the check event notification interval.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 of U.S. Patent No. 11080107 to include above limitation. One would have been motivated to do so because a resource may be in a state of “on, timer based”, where the event operates continuously for a specified time interval and the state changes to off outside the time interval. Notifications may only be sent if the triggering conditions are met within the time interval. Any triggering conditions that occur outside the time interval may not generate a notification. As taught by Ly, [0053].

Similar rationale applies to rejection of claim 8.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11080107 in view of Ellis (US 20100169344 A1), and in view of Ly (US 20150067154 A1).
Regarding claim 15 of the instant application, Claims 1 of U.S. Patent No. 11080107 and Ellis teach the method of claim 1.
Claims 1 of U.S. Patent No. 11080107 and Ellis do not explicitly disclose wherein the event subscription request is at least one of a single-resource subscription request and a cross-resource subscription request.
However, Ly teaches wherein the event subscription request is at least one of a single-resource subscription request and a cross-resource subscription request. ([0030]: Types of triggerCriteria 308 may include one or more create, retrieve, update, delete (CRUD) operations upon a specified resource (e.g. single-resource) or hierarchy of resources, system events such as running low on memory resources and detection of a security threat, and detection of a specific M2M operation such as the reaching of an “expirationTime” 310 of a resource, modification of a resource, “accessRights” modification, etc..)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 of U.S. Patent No. 11080107 to include above limitation. One would have been motivated to do so because it is desirable to provide clients an ability to observe resources in a device, such as a server, and provide updates regarding such resources over a period of time. A client may perform a GET of an observable resource on a server. The server may respond with a current state of that resource. When a change occurs in the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20180167785 A1) in view of Ellis (US 20100169344 A1).
Regarding claim 1, Wang teaches an event notification method, comprising:
 receiving an event subscription request from a subscriber, the event subscription request comprising one or more notified parties; ([0016]: the Subscriber request future notifications to be sent to multiple notification receivers. [0062]: an M2M User A 710 may issue a subscription request to ask for notifications to multiple notification receivers (e.g. M2M User B 712, M2M User C 714, etc.))
sending an event notification to notified parties in at least one group of the one or more groups. ([0016]: The notification can be sent to the subscriber (i.e. IN-AE1) and/or the notification receiver as indicated by notificationURI (i.e. notificationURI1 for the subscriber and notificationURI2 for another notification receiver in this example).)

However, Ellis teaches dividing the one or more notified parties into one or more groups, each group of the one or more groups comprising one or more notified parties. ([0009]: associating a set of potential recipients of notifications with at least one descriptor and dynamically forming a group of recipients to receive at least one notification based on the descriptors currently associated with the set of potential recipients of notifications. [0021]: disseminating a mass of outgoing digital notifications to a selected group, or groups, of recipients.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include above limitation. One would have been motivated to do so because there currently exists a growing problem as mass notification transmission systems become more prevalent. In particular, the number of potential recipients capable of receiving various notifications is consistently increasing. Furthermore, it is difficult to identify the appropriate recipients for notifications since the groups of recipients are constantly changing. It would be desirable to select these intended recipients in a uniform and efficient manner. As taught by Ellis, [0005]-[0006].

The same rationale applies to the rejection of independent claim 16 (server device), claim 19 (apparatus) and claim 20 (computer storage medium) because they are substantially similar to claim 1.

Regarding claim 2, Wang and Ellis teach the method of claim 1.
Wang teaches wherein sending an event notification to notified parties in at least one group of the one or more groups comprises: determining whether an event notification rule is The eventNotificationCriteria shows which events about <subscribed-to-resource> the IN-AE1 is interested. when an event occurs and meets eventNotificationCriteria as contained in Step 1, the IN-CSE will automatically send two notifications, respectively to the subscriber and the notification receiver indicated by notificationURI1 and notificationURI2.)

The same rationale applies to the rejection of claim 17 (server device) because it is substantially similar to claim 2.

Regarding claim 9, Wang and Ellis teach the method of claim 1.
Wang teaches further comprising defining at least a part of the following attributes: an event notification rule attribute used for determining whether to send an event notification to notified parties; an event notification list attribute used for storing address information of the one or more notified parties based on the one or more groups; a check event notification interval attribute used for setting a time interval at which it is determined whether an event notification rule is satisfied; a check event notification enable attribute used for setting whether to enable the check event notification interval attribute; and a send notification interval attribute used for setting an interval at which an event notification is sent. ([0016]: The eventNotificationCriteria shows which events about <subscribed-to-resource> the IN-AE1 is interested. when an event occurs and meets eventNotificationCriteria as contained in Step 1, the IN-CSE will automatically send two notifications, respectively to the subscriber and the notification receiver indicated by notificationURI1 and notificationURI2.)

Claims 3-6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20180167785 A1) in view of Ellis (US 20100169344 A1), and further in view of Leukert-Knapp (US 20040098459 A1).
Regarding claim 3, Wang and Ellis teach the method of claim 1.
Wang and Ellis do not explicitly disclose wherein sending an event notification to notified parties in at least one group of the one or more groups further comprises: after an event notification is sent, determining whether a re-notification criterion is satisfied, and in a case where the re-notification criterion is satisfied, sending an event notification to notified parties in at least one group of the one or more groups.
However, Leukert-Knapp teaches wherein sending an event notification to notified parties in at least one group of the one or more groups further comprises: after an event notification is sent, determining whether a re-notification criterion is satisfied, and in a case where the re-notification criterion is satisfied, sending an event notification to notified parties in at least one group of the one or more groups. (Abstract: an alert server to notify (301) a target group of multiple users (1, 2, 3) via communication devices (903, 904, 905). The central computer escalates further notification (321) to a suvervisor user (4) (e.g. re-notification) in the event that during a predetermined time period no user of the group has confirmed reception (e.g. re-notification criterion).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Ellis to include above limitation. One would have been motivated to do so because in order to address issue/alert in a timely manner, it is desirable to escalate further notification to a supervisor user in the event that during a predetermined time period no user of the group has confirmed reception. As taught by Leukert-Knapp, Abstract.


Leukert-Knapp teaches wherein determining whether a re-notification criterion is satisfied comprises: determining, at a time point determined by a check event notification interval, whether an event notification rule is satisfied, and in the case where the event notification rule is satisfied, determining that the re-notification criterion is satisfied. (Abstract: an alert server to notify (301) a target group of multiple users (1, 2, 3) via communication devices (903, 904, 905). The central computer escalates further notification (321) to a suvervisor user (4) (e.g. event notification rule) in the event that during a predetermined time period (e.g. check event notification interval) no user of the group has confirmed reception (e.g. re-notification criterion).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Ellis to include above limitation. One would have been motivated to do so because in order to address issue/alert in a timely manner, it is desirable to escalate further notification to a supervisor user in the event that during a predetermined time period no user of the group has confirmed reception. As taught by Leukert-Knapp, Abstract.

Regarding claim 5, Wang, Ellis and Leukert-Knapp teach the method of claim 3.
Leukert-Knapp teaches wherein determining whether a re-notification criterion is satisfied comprises: 2Preliminary AmendmentAtty. Docket: 1734-729 determining, at a time point determined by a send notification interval, whether an event notification rule is satisfied, and in the case where the event notification rule is satisfied, determining that the re-notification criterion is satisfied. (Abstract: an alert server to notify (301) a target group of multiple users (1, 2, 3) via communication devices (903, 904, 905). The central computer escalates further notification (321) to a suvervisor user (4) (e.g. event notification ) in the event that during a predetermined time period (e.g. send notification interval) no user of the group has confirmed reception (e.g. re-notification criterion).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Ellis to include above limitation. One would have been motivated to do so because in order to address issue/alert in a timely manner, it is desirable to escalate further notification to a supervisor user in the event that during a predetermined time period no user of the group has confirmed reception. As taught by Leukert-Knapp, Abstract.

Regarding claim 6, Wang, Ellis and Leukert-Knapp teach the method of claim 3.
Leukert-Knapp teaches wherein determining whether a re-notification criterion is satisfied comprises: determining, at a time point determined by a send notification interval, that the re- notification criterion is satisfied. (Abstract: an alert server to notify (301) a target group of multiple users (1, 2, 3) via communication devices (903, 904, 905). The central computer escalates further notification (321) to a suvervisor user (4) in the event that during a predetermined time period (e.g. send notification interval) no user of the group has confirmed reception (e.g. re-notification criterion).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Ellis to include above limitation. One would have been motivated to do so because in order to address issue/alert in a timely manner, it is desirable to escalate further notification to a supervisor user in the event that during a predetermined time period no user of the group has confirmed reception. As taught by Leukert-Knapp, Abstract.

Regarding claim 11, Wang, Ellis and Leukert-Knapp teach the method of claim 3.
an alert server to notify (301) a target group of multiple users (1, 2, 3) via communication devices (903, 904, 905). The central computer escalates further notification (321) to a supervisor user (4) (e.g. re-notification group) in the event that during a predetermined time period no user of the group has confirmed reception (e.g. initial-notification group).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Ellis to include above limitation. One would have been motivated to do so because in order to address issue/alert in a timely manner, it is desirable to escalate further notification to a supervisor user in the event that during a predetermined time period no user of the group has confirmed reception. As taught by Leukert-Knapp, Abstract.

Regarding claim 12, Wang and Ellis teach the method of claim 1.
Wang and Ellis do not explicitly disclose wherein sending an event notification to notified parties in at least one group of the one or more groups comprises: determining at least one group of the one or more groups to which an event notification is to be sent based on an order of the one or more groups.
Leukert-Knapp teaches wherein sending an event notification to notified parties in at least one group of the one or more groups comprises: determining at least one group of the one or more groups to which an event notification is to be sent based on an order of the one or more groups. (Abstract: an alert server to notify (301) a target group of multiple users (1, 2, 3) via order) in the event that during a predetermined time period no user of the group has confirmed reception (e.g. initial-notification group).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Ellis to include above limitation. One would have been motivated to do so because in order to address issue/alert in a timely manner, it is desirable to escalate further notification to a supervisor user in the event that during a predetermined time period no user of the group has confirmed reception. As taught by Leukert-Knapp, Abstract.

Regarding claim 13, Wang and Ellis teach the method of claim 1.
Wang and Ellis do not explicitly disclose wherein sending an event notification to notified parties in at least one group of the one or more groups comprises: 4Preliminary AmendmentAtty. Docket: 1734-729 determining whether the event notification rule is satisfied, and in a case where the event notification rule is satisfied, determining whether the re-notification criterion is satisfied; and in a case where the re-notification criterion is satisfied, sending an event notification to notified parties in at least one group of the one or more groups.
Leukert-Knapp teaches wherein sending an event notification to notified parties in at least one group of the one or more groups comprises: 4Preliminary AmendmentAtty. Docket: 1734-729 determining whether the event notification rule is satisfied, and in a case where the event notification rule is satisfied, determining whether the re-notification criterion is satisfied; and in a case where the re-notification criterion is satisfied, sending an event notification to notified parties in at least one group of the one or more groups. (Abstract: an alert server to notify (301) a target group of multiple users (1, 2, 3) via communication devices (903, 904, 905). The central computer escalates further notification (321) to a supervisor user (4) event notification rule) in the event that during a predetermined time period no user of the group has confirmed reception (e.g. re-notification criterion).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Ellis to include above limitation. One would have been motivated to do so because in order to address issue/alert in a timely manner, it is desirable to escalate further notification to a supervisor user in the event that during a predetermined time period no user of the group has confirmed reception. As taught by Leukert-Knapp, Abstract.

Regarding claim 14, Wang, Ellis and Leukert-Knapp teach the method of claim 13.
Leukert-Knapp teaches wherein determining whether the re- notification criterion is satisfied comprises: determining, at a time point determined by a check event notification interval, whether the event notification rule is satisfied, and in the case where the event notification rule is satisfied, determining that the re-notification criterion is satisfied. (Abstract: an alert server to notify (301) a target group of multiple users (1, 2, 3) via communication devices (903, 904, 905). The central computer escalates further notification (321) to a suvervisor user (4) (e.g. event notification rule) in the event that during a predetermined time period (e.g. check event notification interval) no user of the group has confirmed reception (e.g. re-notification criterion).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Ellis to include above limitation. One would have been motivated to do so because in order to address issue/alert in a timely manner, it is desirable to escalate further notification to a supervisor user in the event that during a predetermined time period no user of the group has confirmed reception. As taught by Leukert-Knapp, Abstract.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20180167785 A1) in view of Ellis (US 20100169344 A1), and in view of Leukert-Knapp (US 20040098459 A1), and further in view of Ly (US 20150067154 A1).
Regarding claim 7, Wang, Ellis and Leukert-Knapp teach the method of claim 3.
Leukert-Knapp teaches setting a check event notification interval, and determining whether a re-notification criterion is satisfied comprises: determining, at a time point determined by the send notification interval, that a re-notification criterion is satisfied, and the method further comprises: determining, at a time point determined by the check event notification interval, whether an event notification rule is satisfied, and sending an event notification to notified parties in at least one group of the one or more groups. (Abstract: an alert server to notify (301) a target group of multiple users (1, 2, 3) via communication devices (903, 904, 905). The central computer escalates further notification (321) to a supervisor user (4) (e.g. re-notification) in the event that during a predetermined time period no user of the group has confirmed reception (e.g. re-notification criterion).)
Wang, Ellis and Leukert-Knapp do not explicitly disclose setting a send notification interval, wherein the send notification interval is greater than the check event notification interval, and in the case where the event notification rule is satisfied, waiting for an event notification to be sent, and sending, at a time point determined by the send notification interval, an event notification to notified parties in at least one group of the one or more groups.
Ly teaches setting a send notification interval, wherein the send notification interval is greater than the check event notification interval, and in the case where the event notification rule is satisfied, waiting for an event notification to be sent, and sending, at a time point determined by the send notification interval, an event notification to notified parties in at least A resource may be in a state of “on, timer based”, where the event operates continuously for a specified time interval (e.g. send notification interval) and the state changes to off outside the time interval. Notifications may only be sent if the triggering conditions are met within the time interval (e.g. waiting for an event notification to be sent). Any triggering conditions that occur outside the time interval may not generate a notification.) Ly teaches notification can only be sent during the time interval so it does not matter the send notification interval is smaller or bigger than the check event notification interval.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Ellis to include above limitation. One would have been motivated to do so because a resource may be in a state of “on, timer based”, where the event operates continuously for a specified time interval and the state changes to off outside the time interval. Notifications may only be sent if the triggering conditions are met within the time interval. Any triggering conditions that occur outside the time interval may not generate a notification. As taught by Ly, [0053].

Regarding claim 8, Wang, Ellis and Leukert-Knapp teach the method of claim 3.
Leukert-Knapp teaches setting a check event notification interval, and determining whether a re-notification criterion is satisfied comprises: determining, at a time point determined by the send notification interval, that a re-notification criterion is satisfied, and the method further comprises: determining, at a time point determined by the check event notification interval, whether an event notification rule is satisfied, and sending an event notification to notified parties in at least one group of the one or more groups. (Abstract: an alert server to notify (301) a target group of multiple users (1, 2, 3) via communication devices (903, 904, 905). The central computer escalates further notification (321) to a supervisor user (4) (e.g. re-notification) in the event re-notification criterion).)
Wang, Ellis and Leukert-Knapp do not explicitly disclose setting a send notification interval, wherein the send notification interval is smaller than the check event notification interval, and in the case where the event notification rule is satisfied, waiting for an event notification to be sent, and sending, at a time point determined by the send notification interval, an event notification to notified parties in at least one group of the one or more groups.
Ly teaches setting a send notification interval, wherein the send notification interval is smaller than the check event notification interval, and in the case where the event notification rule is satisfied, waiting for an event notification to be sent, and sending, at a time point determined by the send notification interval, an event notification to notified parties in at least one group of the one or more groups. ([0053]: A resource may be in a state of “on, timer based”, where the event operates continuously for a specified time interval (e.g. send notification interval) and the state changes to off outside the time interval. Notifications may only be sent if the triggering conditions are met within the time interval (e.g. waiting for an event notification to be sent). Any triggering conditions that occur outside the time interval may not generate a notification.) Ly teaches notification can only be sent during the time interval so it does not matter the send notification interval is smaller or bigger than the check event notification interval.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Ellis to include above limitation. One would have been motivated to do so because a resource may be in a state of “on, timer based”, where the event operates continuously for a specified time interval and the state changes to off outside the time interval. Notifications may only be sent if the triggering conditions are met within the .

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20180167785 A1) in view of Ellis (US 20100169344 A1), and further in view of Ly (US 20150067154 A1).
Regarding claim 10, Wang and Ellis teach the method of claim 1.
Wang and Ellis do not explicitly disclose wherein the event subscription request is used for requesting receipt of update data from an application entity, and the method further comprises: determining whether an event notification rule is satisfied based on the update data.
However, Ly teaches wherein the event subscription request is used for requesting receipt of update data from an application entity, and the method further comprises: determining whether an event notification rule is satisfied based on the update data. ([0063]: An application may want to get notified if a certain condition exists between Device1 and Device2. [0064]-[0065]: the application may create an IoT Event Object 400 on a Gateway 706 to which the devices are registered. The Trigger Conditions may be set up for using CoAP Observe of external resources.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Ellis to include above limitation. One would have been motivated to do so because an application may want to get notified if a certain condition exists between Device1 and Device2. It is desirable to create an IoT Event trigger conditions to send such notification. As taught by Ly, [0063]-[0065].

Regarding claim 15, Wang and Ellis teach the method of claim 1.

However, Ly teaches wherein the event subscription request is at least one of a single-resource subscription request and a cross-resource subscription request. ([0030]: Types of triggerCriteria 308 may include one or more create, retrieve, update, delete (CRUD) operations upon a specified resource (e.g. single-resource) or hierarchy of resources, system events such as running low on memory resources and detection of a security threat, and detection of a specific M2M operation such as the reaching of an “expirationTime” 310 of a resource, modification of a resource, “accessRights” modification, etc..)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Ellis to include above limitation. One would have been motivated to do so because it is desirable to provide clients an ability to observe resources in a device, such as a server, and provide updates regarding such resources over a period of time. A client may perform a GET of an observable resource on a server. The server may respond with a current state of that resource. When a change occurs in the observable resource, another notification may be sent to the client automatically with the new state. As taught by Ly, [0028].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455